Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-19 have been cancelled.
2.	Claims 20-22 are allowed.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 20. 
4.          As claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious a birefringent crystal, comprising a material composition including a quartz mineral having a face side including a face angle of ninety degrees plus or minus one tenth of a degree; a wedge side that is substantially perpendicular to the face side, wherein the wedge side includes a wedge angle of two degrees plus or minus one tenth of a degree; and a major side that is substantially perpendicular to the face side and the wedge side, the major side thereby causing the birefringent crystal to have a thickness of one and one-half millimeter plus or minus one tenth of a millimeter; wherein a polarized light beam entering the birefringent crystal at an incident angle is separated into an ordinary light beam and an extraordinary light beam, and wherein the face side, the wedge side, and the major side cause the birefringent crystal to have a three-dimensional wedge shape that directs the ordinary light beam to be substantially parallel to the extraordinary light beam; in combination with the rest of the limitations of claim 20.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
		
July 25, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877